Citation Nr: 1428124	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of a postoperative left shoulder scar on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected cervical spine degenerative arthritis on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to September 1954.  He also performed active duty for training and inactive duty for training at various dates, including active duty for training from February to October 1978.  He died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied an increased rating for the cervical spine (then rated 20 percent) and denied a compensable rating for a surgical scar over the left shoulder.  

The Board notes that the procedural history of this case is a lengthy one, involving multiple decisions by the Board and appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).

The Veteran appealed both issues in the May 1996 rating decision.  In October 1998, the RO granted a 40 percent rating for the cervical spine effective June 26, 1995.  However, it continued the denial of a compensable disability rating for service-connected scar over the left shoulder.  The Board remanded these issues for further development in July 2003.  In July 2005, the Board issued a decision denying a compensable disability rating for the scar on the left shoulder and remanding the claim for an increased disability rating for the cervical spine degenerative arthritis.  The Veteran appealed the denial of a compensable disability rating for the left shoulder scar to the Court.  In October 2006, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision denying a compensable disability rating for the left shoulder scar and remanded the Veteran's appeal back to the Board.  The Board then remanded that issue in December 2006 for additional development.  Subsequently, in a May 2009 decision, the Board denied increased disability ratings for the Veteran's service-connected cervical spine degenerative arthritis and left shoulder scar on a schedular basis, but remanded for adjudication by the RO in the first instance as to whether higher disability ratings were warranted on an extraschedular basis.  The Board remanded again in April 2010.

In a November 2007 rating decision, the Nashville RO granted service connection for left shoulder degenerative joint disease and assigned a noncompensable rating effective August 31, 1995; a 10 percent rating effective November 27, 1996; and an 80 percent disability rating effective January 14, 2004.  The RO also granted a TDIU effective January 14, 2004.  The Veteran appealed the initial staged rating for his left shoulder degenerative joint disease and the effective date for the award of a TDIU.  In May 2009, the Board remanded both issues for further development.  In an April 2010 decision, the Board denied higher initial disability ratings for the service-connected left shoulder degenerative joint disease but remanded again the claim for an earlier effective date for the award of a TDIU.  The Veteran appealed to the Court the Board's April 2010 decision denying higher initial disability ratings for his service-connected left shoulder degenerative joint disease.  In July 2011, the Court upheld the Board's decision in part and vacated it in part, which part it remanded back to the Board on the narrow issue of entitlement to an initial increased rating for the Veteran's left shoulder degenerative joint disease for the period from July 8, 2001 to January 14, 2004.

As noted above, the Veteran died in December 2011. The Board dismissed his claims in February 2012.  Subsequently, pursuant to 38 U.S.C.A. § 5121A, the Veteran's surviving spouse was substituted as the appellant for the purpose of processing the Veteran's claims to completion.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

In November 2012, the Board denied the claims for entitlement to a compensable disability rating for service-connected residuals of a posteroperative left shoulder scar on an extraschedular basis and entitlement to a disability rating in excess of 40 percent for service-connected cervical spine degenerative arthritis on an extraschedular basis.  The Board remanded the issues of entitlement to an initial rating in excess of 10 percent for service-connected left shoulder degenerative joint disease from July 8, 2001, to January 14, 2004, and entitlement to an effective date earlier than January 14, 2004, for the grant of TDIU.  

The appellant appealed the Board's November 2012 decision to the Court.  In June 2013, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the issues of entitlement to a compensable disability rating for service-connected residuals of post-operative left shoulder scar on an extraschedular basis and entitlement to a disability rating in excess of 40 percent for service-connected cervical spine degenerative arthritis on an extraschedular basis to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the most recent Joint Motion for Remand, the parties agreed that remand was warranted to obtain records from the VA Medical Center in Mountain Home, Tennessee, from July 2001 to January 2004, that may be relevant to the appellant's claims.  The Board notes that the relevant VA treatment records have been added to the Veteran's virtual claims file; however, they have not been considered by the AOJ in adjudicating the issues presently before the Board.  Furthermore, the issues remanded in November 2012 remain pending at the AOJ and have not been readjudicated.  Consequently, the claims presently before the Board should be remanded for the AOJ to reconsider them in light of the additional VA treatment records that have been associated with the claims file, in addition to permitting the AOJ to readjudicate all of the claims on appeal still pending together.

Accordingly, the case is REMANDED for the following action:

Readjudicate the merits of the claims for: (i)  entitlement to a compensable disability rating for service-connected residuals of a postoperative left shoulder scar on an extraschedular basis and (ii) entitlement to a disability rating in excess of 40 percent for service-connected cervical spine degenerative arthritis on an extraschedular basis along with the previously remanded claims of (iii) entitlement to an initial disability rating in excess of 10 percent for service-connected left shoulder degenerative joint disease from July 8, 2001 to January 14, 2004, and (iv) entitlement to an effective date earlier than January 14, 2004, for the grant of a TDIU.  

The AOJ must consider any additional evidence added to the record since its last adjudication of these issues, especially the VA treatment records from July 2001 through January 2004.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of the case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



